Citation Nr: 1002315	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  07-09 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel






INTRODUCTION

The Veteran served on active duty from October 1963 to 
September 1967.  He is a combat Veteran and his military 
awards and decorations include the Purple Heart and the Navy 
Commendation Medal with Combat "V." 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied entitlement to TDIU.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veteran claims that he is entitled to TDIU because he is 
unable to work due to his service-connected posttraumatic 
stress disorder (PTSD).  Specifically, he states that he 
retired in May 2004 because of an inability to cope and 
handle the stresses at work.  Additionally, being around 
other people made it too difficult to work.  He has not 
worked since May 1, 2004.  In the year prior to his 
retirement, the Veteran reportedly used 228 hours of sick 
leave.

A total rating based on unemployability due to service-
connected disabilities may be granted where the schedular 
rating is less than total and the service-connected 
disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16 (2009).

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For 
those veterans who fail to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability; such cases should be referred to the 
Director, Compensation and Pension Service, for extra-
schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

The record reflects that the Veteran is service connected for 
PTSD, rated at 70 percent, as well as disfiguring scars of 
the head, face or neck, rated as noncompensable, and scars 
not on the head, face or neck, also rated as noncompensable.  
Therefore, he meets the minimum schedular requirements for a 
TDIU.

With regard to whether the Veteran's service-connected 
disabilities are of sufficient severity to produce 
unemployability, the Veteran should be scheduled for a VA 
examination in order to obtain such an opinion.  Although the 
Veteran underwent a VA examination in September 2005 in 
conjunction with his claim for entitlement to service 
connection for PTSD, the VA examiner noted that the Veteran 
did not indicate that his unemployment is due to his mental 
disorder.  Instead, the examination report notes that the 
Veteran complained of being unable to sustain employment due 
to chronic headaches and back pain.  Subsequently, the 
Veteran's Social Security Administration (SSA) disability 
benefits award and the records upon which the decision was 
based were added to the record.  The SSA decision indicates 
that the Veteran is, in part, unable to work due to his PTSD.

The Board notes that ongoing medical records should also be 
obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).  Notably, in his March 2007 VA Form 9, the Veteran 
indicated that he currently is in group therapy at the Vet 
Center in Chattanooga, Tennessee.  He also reported that he 
is on anti-depressants due to his PTSD and sees a physician's 
assistant (PA) at the Community Based Outpatient Clinic 
(CBOC) in Chattanooga, Tennessee.  The most recent VA medical 
records in the claims file are from the Nashville, Tennessee 
VA Medical Center (VAMC) and are dated in July 2006.  It 
appears that the Vet Center records in the claims file are 
through December 2005.  Therefore, all up-to-date VA 
treatment records from the Vet Center in Chattanooga, the 
VAMC in Nashville, as well as the CBOC in Chattanooga, 
Tennessee, should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all up-to-date VA 
treatment records from the Vet Center and 
the CBOC in Chattanooga, Tennessee, as 
well as the VAMC in Nashville, Tennessee, 
and associate them with the claims file.

2.  Arrange for the Veteran to undergo a VA 
examination, to include a mental status 
examination, by an appropriate physician.  
The Veteran is hereby advised that failure 
to report for his scheduled VA examination, 
without good cause, may have adverse 
consequences to his claim for a higher 
rating.  The entire claims file, to include 
a complete copy of this REMAND, must be 
made available to the physician designated 
to examine the Veteran, and the report of 
the examination should include discussion 
of the Veteran's documented medical history 
and assertions.  The examination report 
should include a complete discussion of the 
Veteran's subjective complaints, findings 
on mental status examination regarding his 
service-connected PTSD, with Global 
Assessment of Functioning (GAF) score.

The physician should render an opinion, 
based upon review of the record and 
consistent with sound medical principles, 
as to whether-without regard to any 
nonservice-connected disability or the 
Veteran's age-it is at least as likely as 
not (i.e., a 50 percent or greater 
probability) that the Veteran's service-
connected disabilities (specifically, PTSD, 
scars on the head, face or neck, and scars 
not on the head, face or neck), either 
individually or in concert, render him 
unable to obtain or retain substantially 
gainful employment.

The physician should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

3.  Then, after any other indicated 
development is completed, readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before returning the claims file to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


